                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ALFREDO DE LA LUZ,             )                     CASE NO. 1:19 CV 910
                               )
        Plaintiff,             )                     JUDGE CHRISTOPHER A. BOYKO
                               )
     v.                        )
                               )                     OPINION AND ORDER
WILLOUGHBY HILLS POLICE DEPT., )
                               )
        Defendant.             )


CHRISTOPHER A. BOYKO, J.:


       Pro se Plaintiff Alfredo de la Luz filed this action under 42 U.S.C. § 1983 against the

Willoughby Hills Police Department. In the Complaint, Plaintiff alleges he was arrested for

trespass and obstruction of official business. He contends he was not told the reason for his

arrest and was not read his Miranda rights. He contends the officers placed him in handcuffs

and drove recklessly on the way to the police station. He asserts claims for use of excessive

force and defamation. He seeks monetary and expungement of his criminal record.

       Plaintiff also filed an Application to Proceed In Forma Pauperis (Doc No. 2). That

Application is granted.

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to

dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a claim upon
which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of

Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). An action has no arguable basis in law when the

Defendant is immune from suit or when the Plaintiff claims a violation of a legal interest which

clearly does not exist. Neitzke, 490 U.S. at 327. An action has no arguable factual basis when

the allegations are delusional or rise to the level of the irrational or “wholly incredible.” Denton

v. Hernandez, 504 U.S. 25, 32 (1992); Lawler, 898 F.2d at 1199.

       A cause of action fails to state a claim upon which relief may be granted when it lacks

“plausibility in the Complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A

pleading must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual allegations in the

pleading must be sufficient to raise the right to relief above the speculative level on the

assumption that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555.

The Plaintiff is not required to include detailed factual allegations, but must provide more than

“an unadorned, the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

pleading that offers legal conclusions or a simple recitation of the elements of a cause of action

will not meet this pleading standard. Id. In reviewing a Complaint, the Court must construe the

pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151

F.3d 559, 561 (6th Cir. 1998).

       As an initial matter, the Willoughby Hills Police Department is not sui juris, meaning it

is merely an arm of the City, and not its own legal entity capable of bringing its own lawsuit or

being sued. Hale v. Vance, 267 F.Supp.2d 725, 737 (S.D.Ohio 2003). Plaintiff’s claims against


                                                 -2-
the police department are liberally construed as asserted against the City of Willoughby Hills.

       Plaintiff cannot sue a local government entity under 42 U.S.C. § 1983 solely for the

actions of its employees on the theory of respondeat superior. Monell v. New York City Dep’t of

Soc. Servs., 436 U.S. 658, 692- 94 (1978). Plaintiff may only hold a local government entity

liable under § 1983 for the entity’s own wrongdoing. Id. A local government entity violates §

1983 where its official policy or custom actually serves to deprive an individual of his or her

constitutional rights. Id. A “municipal policy” includes “a policy statement, ordinance,

regulation, or decision officially adopted and promulgated.” Powers v. Hamilton County Pub.

Defender Comm’n, 501 F.3d 592, 607 (6th Cir. 2007) (quoting Monell, 436 U.S. at 690). A

“custom” for purposes of Monell liability must “be so permanent and well-settled as to

constitute a custom or usage with the force of law.” Monell, 436 U.S. at 691. It must reflect a

course of action deliberately chosen from among various alternatives. City of Oklahoma v.

Tuttle, 471 U.S. 808, 823 (1985). In short, a “custom” is a legal institution not memorialized by

written law. Feliciano v. City of Cleveland, 988 F.2d 649, 655 (6th Cir. 1993). To state a claim

for relief against a municipality under § 1983, Plaintiff must: (1) identify the municipal policy or

custom, (2) connect the policy to the municipality, and (3) show that his particular injury was

incurred due to execution of that policy. Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003).

The Plaintiff does not identify a custom or policy of the City of Willoughby Hills that caused

him injury. Instead, his allegations center on the actions of individual officers. This will not

support a claim against the City under § 1983.

       Accordingly, Plaintiff’s Application to Proceed In Forma Pauperis (Doc. No. 2) is

granted this action is dismissed pursuant to 28 U.S.C. §1915(e). The Court certifies, pursuant to


                                                 -3-
28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good faith.1

       IT IS SO ORDERED.



                                               s/ Christopher A. Boyko
                                               CHRISTOPHER A. BOYKO
                                               UNITED STATES DISTRICT JUDGE
DATED: July 15, 2019




   1
       28 U.S.C. § 1915(a)(3) provides:

               An appeal may not be taken in forma pauperis if the trial court certifies that it is not
               taken in good faith.

                                                 -4-
